Order unanimously affirmed, without costs. Memorandum: There is substantial merit to the contention of petitioner-respondent that an individual member of the Board of Elections has no authority to appeal from the order made herein!. Without passing dn this contention we conclude that the determination of Special *877Term was correct. (Order entered June 9, 1969.) (Appeal from order of Niagara Special Term directing placing of name on ballot.) Present—Del Yecchio, J. P., Witmer, Gabrielli, Bastow and Henry, JJ.